Title: To George Washington from Captain William Nichols, 6 May 1778
From: Nichols, William
To: Washington, George


                    
                        May it please your Excellency
                        Reading [Pa.] May 6th 1778
                    
                    Capn Wm Nichols, late Commr Of His Brittannick Majestys packet the Eagle, most humbly beg leave, to petition Your Excellency, to grant him leave to go on his parole to philadelphia, to see if Could get a Capn in the Continental Service, who is now a Prisoner, to be Exchang’d for him, As am Inform’d, by Elias Boudinot Esqr. Commissary General for prisoners, that Capn Edward Travis, whom Your Excellency did me the honour to Nominate against me, is Already Exchang’d; If your Excellency would do me the great Honour, to propose any Commr of a Continental Ship of War, (Below a Frigate,) flatter my Self, The Admiral, The Rt Honble Lord Viscount Howe would Immediately Comply with, which with my most humble, & respectfull Compliments, beg leave to Subscribe my Self Your Excellency’s Much Oblig’d, & most Obedient Humble Servant
                    
                        Wm Nichols
                    
                